
	
		I
		111th CONGRESS
		2d Session
		H. R. 4561
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  limited exclusion from gross income for the discharge of indebtedness of
		  individuals.
	
	
		1.Exclusion from gross income
			 for discharge of indebtedness of individuals
			(a)In
			 generalParagraph (1) of
			 section 108(a) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (D), by striking the period at the
			 end of subparagraph (E) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(F)the indebtedness discharged is qualified
				individual
				indebtedness.
					.
			(b)Qualified
			 individual indebtednessSection 108 of such Code is amended by
			 adding at the end the following new subsection:
				
					(j)Special rules
				relating to qualified individual indebtedness
						(1)Qualified
				individual indebtedness definedFor purposes of this section, the term
				qualified individual indebtedness means any indebtedness of an
				individual other than indebtedness which is—
							(A)discharged on
				account of services performed for the lender, or
							(B)held at any time
				by a person related to such individual.
							For
				purposes of subparagraph (B), a person shall be treated as related to another
				person if the relationship between such persons would result in a disallowance
				of losses under section 267 or 707(b).(2)Dollar
				limitationThe amount of qualified individual indebtedness
				excluded from gross income under subsection (a)(1)(F) with respect to any
				individual for any taxable year shall not exceed the excess of—
							(A)$10,000, over
							(B)the aggregate
				amount excluded from the gross income of such individual under subsection
				(a)(1) for such taxable year and all prior taxable years (determined without
				regard to the amount excluded under subsection (a)(1)(F) for such taxable
				year).
							(3)Joint
				returnsIn the case of a
				joint return—
							(A)the dollar
				limitation under paragraph (2) shall be applied separately to each spouse,
				and
							(B)the taxpayer may
				elect to treat any indebtedness of either spouse as indebtedness of the other
				spouse.
							.
			(c)Coordination
				(1)In
			 generalParagraph (2) of
			 section 108(a) of such Code is amended by adding at the end the following new
			 subparagraph:
					
						(D)Precedence of
				individual indebtedness exclusion
							(i)Individual
				indebtedness exclusion takes precedence over insolvency exclusion unless
				elected otherwiseParagraph
				(1)(B) shall not apply to a discharge to which paragraph (1)(F) applies unless
				the taxpayer elects to apply paragraph (1)(B) in lieu of paragraph
				(1)(F).
							(ii)Other
				exclusions take precedenceSubparagraph (F) shall not apply to a
				discharge to which subparagraph (C), (D), or (E)
				applies.
							.
				(2)Title 11
			 exclusion takes precedenceSubparagraph (A) of section 108(a)(2)
			 of such Code is amended by striking and (E) and inserting
			 (E), and (F).
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 discharges of indebtedness after the date of the enactment of this Act.
			
